Case: 4:15-cr-00404-HEA Doc. #: 2891 Filed: 12/16/20 Page: 1 of 8 PageID #: 14823




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                Plaintiff,                         )
                                                   )
v.                                                 )    No. 4:15CR404 HEA
                                                   )
MICHAEL GRADY, and                                 )
OSCAR DILLON, III                                  )
                                                   )
        Defendants.                                )


       ORDER SETTING FORTH TRIAL PROCEDURES IN CRIMINAL CASES

        In order to administer the trial of the above-captioned criminal case in a fair, just,

efficient and economical manner,

        IT IS HEREBY ORDERED that in accord with the Court’s Administrative Orders,

Court Operations Restrictions Due To Covid-19 Response, dated December 15, 2020, the jury

trial of this matter is delayed. The delayed trial setting in this matter is in the best interest of the

public and the Defendants and outweighs the Defendants’ right to a speedy trial, pursuant to 18

U.S.C. §3161(h)(7). In particular, because of the current public health crisis, requiring a trial to

proceed could endanger all participants and the public and it is not possible to assemble a fair

cross-section of citizens to serve on a jury at this time. As such, therefore, any time elapsed is

excludable time under the Speedy Trial Act. Additionally, this Court has found this case to be

appropriately designated as complex such that the Speedy Trial Act limitations do not apply

[Doc. #765 and 2646].

        Accordingly,

        IT IS HEREBY ORDERED that jury trial of this matter is set for March 22, 2021, at
Case: 4:15-cr-00404-HEA Doc. #: 2891 Filed: 12/16/20 Page: 2 of 8 PageID #: 14824




9:30 a.m.

       IT IS FURTHER ORDERED that any request for continuance of the trial of this matter

shall be made by written motion. At the time of the request for continuance, defendant shall

present to the Court a fully executed Waiver of Speedy Trial.

       IT IS FURTHER ORDERED that counsel for the government and defendant are

directed to comply with each of the following procedures and requirements.

       1.      Disclosure of All Parties Potentially Entitled to Restitution

       No later than ten (10) days from the date of this order the government shall disclose the

identity of all individuals and all non-governmental entities which may be entitled to restitution

as a part of any possible sentence in this matter.

       2.      Trial Schedule

       Times for starting and adjourning the trial day will be announced at the start of trial.

Court will begin promptly and the jury will not be kept waiting. The Court will be available to

resolve preliminary matters 15 minutes prior to the scheduled start of the trial day, or during the

lunch break, or at the conclusion of the trial day. Trial time and jury time will not, however, be

lost. In particular counsel are warned not to raise preliminary matters at the start of the trial day,

when the jury and all others are ready to proceed.

       3.      Jury Selection

       Voir dire will be conducted by the Court. Standard voir dire questions will be asked.

Counsel will not be permitted to pose general questions to the panel. Counsel will be allowed to

follow up with specific questions to specific panel members based on the information provided

in response to the Court's general questioning. Requests for general voir dire questions to be

asked by the Court should be submitted, in writing, no later than ten (10) days prior to trial.
Case: 4:15-cr-00404-HEA Doc. #: 2891 Filed: 12/16/20 Page: 3 of 8 PageID #: 14825




Questions submitted less than ten (10) days prior to trial may, in the Court's discretion, not be

considered.

         Panel members may answer questions involving sensitive information (such as those

related to medical problems, excuses, past criminal record, experiences as a victim of crime, etc.)

at the bench. At that time counsel may pose brief follow-up questions to those asked by the

Court.

         After voir dire is completed the jurors will be excused before counsel will be heard on

strikes for cause or otherwise.

         Strikes for cause will be heard at the end of all questioning of the jurors. The Court will

first indicate those it believes are disqualified and hear any objections from counsel; thereafter,

counsel's strikes for cause will be heard and ruled on.

         4.     Motions in Limine

         Motions in limine are encouraged with respect to legal matters that the parties reasonably

expect to arise during trial. Such motions in limine should be filed no later than ten (10) days

prior to trial. Motions in limine filed less than ten (10) days prior to trial will be considered

only upon a showing for good cause. Responses to motions in limine are to be filed no later

than five (5) days prior to trial. Responses to motions in limine filed less than five (5) days

prior to trial will be considered only upon a showing for good cause.

         5.     Exhibit Lists

         All exhibits are to be marked numerically in advance of trial and the written list must

contain a brief description of each exhibit.

         6.     Witness List


                                                  3
Case: 4:15-cr-00404-HEA Doc. #: 2891 Filed: 12/16/20 Page: 4 of 8 PageID #: 14826




       Counsel are directed to deliver to opposing counsel each evening (and preferably earlier)

a list of witnesses counsel anticipates calling the next trial day. The Court strongly encourages

the parties to produce all Jencks Act and Brady material at the earliest opportunity, especially if

the materials are particularly voluminous for a witness. Nevertheless, the Court understands

that the parties will not be absolutely bound by the list in calling its witnesses because, on

occasion, a party may desire in good faith to change an intended order of proof, or it becomes

necessary to call a witness out of turn, etc. For example, security concerns may well justify

non-identification of witnesses until they are actually called. These concerns may be brought to

the Court's attention in camera when the witness list, excluding those names, is delivered to

counsel.

       7.      404(b) Evidence

       If the government expects to introduce 404(b) evidence it must file a notice of the

government's intention to do so no later than seven (7) days prior to trial. The notice shall

include a brief summary of the proposed evidence, identifying the specific elements of 404(b)

under which the government intends to introduce such evidence and the proposed jury

instruction to be read before the introduction of any such evidence.

       8. Jury Instructions

       A. A. Timing: The government shall file proposed jury instructions, both preliminary

and final instructions, no later than seven (7) days prior to trial. Copies shall be served on

defense counsel. Defense counsel shall file proposed instructions, both preliminary and final

instructions, the Thursday before trial starts. Additional instructions may be substituted at the

close of the evidence.


                                                  4
Case: 4:15-cr-00404-HEA Doc. #: 2891 Filed: 12/16/20 Page: 5 of 8 PageID #: 14827




       B. Form: The 8th Circuit Model instructions should be used when possible. The basic

introductory and boilerplate instructions must be based on the 8th Circuit model instructions. If

Devitt & Blackmar instructions are requested, parties should, as appropriate, submit instructions

from the current edition.

       C. Clean Copies: Each side shall provide the court with: a) a clean copy of each

proposed instruction; and b) a copy stating who submitted it and citing the authority on which it

is based; and c) a disk with each set of instructions. The clean copy of the proposed instructions

is to be filed with the court electronically prior to the trial setting. The Court will deliver the

final instructions immediately before closing arguments by the attorneys.

       9.      Tapes to be Used at Trial

         If there are tapes to be used in this case, counsel for both sides shall resolve any dispute

between any alleged inaccuracy of the transcripts and the tape recordings. If it proves

impossible for counsel to resolve the dispute, they shall so advise the Court at least five (5) days

before trial so that the Court will not be confronted mid-stream with this problem and the

resulting delay and expense to the parties and the Court.

       10.     Evidentiary Objections

       NO EVIDENTIARY OBJECTIONS SHALL BE ARGUED IN THE PRESENCE

OF THE JURY, ALTHOUGH COUNSEL MAY STATE A ONE-WORD OR ONE-

PHRASE GROUND THEREFOR. Counsel must state the legal basis for their objections in a

word or, at most, a phrase without elaboration or argument (unless called to the bench). For

purposes of "protecting the record" and assisting the Court of Appeals, counsel may explain their

positions


                                                   5
Case: 4:15-cr-00404-HEA Doc. #: 2891 Filed: 12/16/20 Page: 6 of 8 PageID #: 14828




and the Court may explain its ruling on the record after the jury has been excused for a scheduled

break or for the day.

       11.     Direct and Cross-Examination

       On direct or cross-examination of a witness, counsel shall not:

       A.      testify by improperly incorporating facts into their questions so as

               to put before the jury information that has not been received into

               evidence;

       B.      use an objection as an opportunity to argue or make a speech in the

               presence of the jury;

       C.      show to the jury a document or anything else that has not yet been

               received into evidence; or

       D.      offer gratuitous comments and asides about witnesses testimony or

               opposing counsel.

       12.     Closing Arguments

       With regard to both opening statements and closing arguments, the Court will intervene

sua sponte and not wait for objections if it observes the failure to adhere to basic legal principles.

In making closing arguments, counsel shall be limited by the evidence presented during trial and

are reminded of the prohibition against appealing to the passions or prejudices of jurors.

Moreover, during closing arguments and throughout the trial, counsel shall not:

       A.      comment adversely on the failure of any defendant to testify on his
               or her own behalf;

       B.      make statements of personal belief to the jury or express belief in
               the credibility of any witness;


                                                  6
Case: 4:15-cr-00404-HEA Doc. #: 2891 Filed: 12/16/20 Page: 7 of 8 PageID #: 14829




        C.      make personal attacks on other counsel in the case;

        D.      appeal to the self interest of the jurors; or

        E.      make racial, political, or religious comments.

        Failure to abide by these rules may result in severe sanctions.

        13.     Multiple Defendant Cases and Trial Objections

        From and after the moment the case is called for trial, any objection, motion or other

application for relief made by any defense counsel orally, or in writing, shall be deemed to be

adopted and joined in by every other defendant, respectively, without announcement by counsel

to that effect. Similarly, the rulings of the Court thereon shall be deemed applicable to each

defendant unless otherwise stated at the time the ruling is made. Accordingly, it shall be

regarded as unnecessary and improper for counsel to rise to "join in" an objection or motion.

Rather, counsel should rise to be heard only for the purpose of expressly opting out of an

objection or motion if that is their position.

        14.     Contact with Non-Party Witnesses During Trial

        Except for a defendant-witness (because of Sixth Amendment implications) and the

designated party representative for the government, or by leave of Court counsel calling a

witness to testify should have no further discussions with that witness concerning the case, or

any aspect of the testimony, after the witness has been tendered for cross examination, and until

such time as the witness has been tendered back for redirect examination. At all other times,

within the bounds of governing ethics and the law, counsel may pursue their discussions with

witnesses during the trial.

        IT IS FURTHER ORDERED that a change of plea proceeding, if any, will be


                                                    7
Case: 4:15-cr-00404-HEA Doc. #: 2891 Filed: 12/16/20 Page: 8 of 8 PageID #: 14830




scheduled only after the Court receives in chambers a written plea agreement and/or stipulation

of facts that has been executed by the United States and the defendant.

       IT IS FURTHER ORDERED that a pretrial conference is set in this matter for March

16, 2021, at 10:30 a.m. in the courtroom of the undersigned.

       Failure to comply with any part of this Order may result in the imposition of sanctions.

       Dated this 16th day of December, 2020.



                                             ___________________________________
                                                 HENRY EDWARD AUTREY
                                              UNITED STATES DISTRICT JUDGE




                                                8
